Case 5:20-cv-00850-AB-MAR Document 32 Filed 08/04/21 Page 1 of 1 Page ID #:126




  1
  2
  3                                              JS-6

  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    MICHAEL A. THOMPSON, JR.,                   Case No. 5:20-cv-850-AB (MAR)
 11                              Plaintiff,
 12                        v.                      JUDGMENT
 13    UNKNOWN, ET AL.,
 14                              Defendant(s).
 15
 16
            Pursuant to the Order Accepting Findings and Recommendation of United
 17
      States Magistrate Judge,
 18
            IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
 19
 20
      Dated: August 4, 2021
 21
 22
 23                                           HONORABLE ANDRÉ BIROTTE JR.
                                              United States District Judge
 24
 25
 26
 27
 28
